May 12, 1942. The opinion of the Court was delivered by
The circuit decree from which this appeal was taken is affirmed and adopted as the judgment of this Court. It will be reported. There are ample sustaining authorities; among them are: Cannon v. Cannon, 135 S.C. 183,133 S.E., 556; and Kirkham v. First Nat. Bank, 149 S.C. 545,147 S.E., 648.
The exceptions question (1) the sufficiency of the factual showing of reasonable necessity for, or the expediency of, the sale of the property; (2) that the sales price is the full value, and (3) the safeguarding of the fund for the life tenants and remaindermen.
However, careful consideration of the testimony and Master's report discloses no reasonable foundation for the criticisms. It is noted that the provisions for the preservation and application of the substituted fund in accord with the terms of the deed are very similar to the requirements made by this Court in Cannon v. Cannon, supra.
The exceptions are overruled and the judgment affirmed.
MR. CHIEF JUSTICE BONHAM and MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE concur.
CIRCUIT JUDGE L.D. LIDE, ACTING ASSOCIATE JUSTICE, disqualified. *Page 7